Citation Nr: 0719900	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from September 1957 to 
September 1959.

These matters comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO denied service connection for bilateral hearing 
loss and for tinnitus.  The appellant filed a notice of 
disagreement (NOD) in September 2003 and the RO issued a 
statement of the case (SOC) in January 2004. The veteran 
filed a substantive appeal pertaining to this issue (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2004.

In July 2006, the Board remanded the veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development and adjudication.  After 
accomplishing further action, the RO/AMC continued the denial 
of the claims (as reflected in a March 2007 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  Although the veteran has alleged in-service noise 
exposure, the record reflects no evidence of bilateral 
hearing loss for more than 30 years after service, and the 
medical opinion evidence addressing the etiology of current 
bilateral hearing loss does not support the claim.

4.  Although the veteran has alleged in-service noise 
exposure, the record reflects no evidence or allegation of 
tinnitus for more than 30 years after the veteran's discharge 
from service, and the medical opinion evidence addressing the 
etiology of current tinnitus does not support the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating letter issued in January 2003, 
and post-rating letters issued in July 2006, and December 
2006 provided notice to the appellant regarding what 
information and evidence was needed to substantiate these 
service connection claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the March 2007 SSOC reflects readjudication of the claims.  
Hence, although some of the appellant is not shown to be 
prejudiced by the timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  The July 
2006 letter issued by the AMC informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claims for service connection, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  The National Personnel 
Records Center (NPRC) has neither been able to furnish the 
veteran's service medical records, nor reconstruct them, as 
the records are presumed to have been destroyed in a fire at 
the facility in 1973.  Pertinent evidence associated with the 
claims file consists of the veteran's private treatment 
records, VA treatment records from the VA Medical Center in 
Albany, New York, the reports of February 2007 VA 
examinations, and various statements by the veteran and and 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the veteran and his representative 
have been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board does not have 
the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

The veteran and his representative contend that the veteran 
has current bilateral hearing loss and tinnitus due to in-
service noise exposure.  The veteran has stated that he 
worked as an Industrial Engineer in the Safety Division of a 
bacteriological warfare center and experienced significant 
in-service noise exposure while conducting lab tests during 
service.  

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss or tinnitus.

Initially, the Board notes that the veteran's service medical 
records are unavailable. The NPRC reported that the records 
may have been destroyed in a fire at that facility in 1973.  
Moreover, as indicated above, the RO efforts to search for 
alternative records was unsuccessful.  As a result, there is 
no in-service evidence of hearing loss or tinnitus; in the 
August 2003 rating action on appeal, the RO denied these 
claims, in part, on that basis.  However, the Board points 
out that there is a heightened obligation to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  

Initially, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to the claim for 
service connection for hearing loss.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Pertinent post-service evidence includes the report of a June 
2002 audiological evaluation reflecting an assessment 
moderate to severe sloping sensorineural hearing loss in both 
ears.  Although the report of audiometric testing then 
conducted reflects pure tone thresholds reported in graph 
(versus numeric) form, these results, along with reported 
discrimination scores, appear to reflect possible hearing 
loss to an extent recognized as a disability for VA purposes.  
However, the Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 (2006) in order 
to determine whether the veteran has a bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

In a November 2002 statement, a private physician identified 
as Dr. B. noted that the veteran's hearing loss "could 
possibly have been caused by the [in-service] lab tests" as 
described by the veteran.

In an August 2003 letter, another private physician, Dr. I., 
simply relates the veteran's description of in-service 
acoustic trauma, and reiterates the veteran's belief that the 
hearing loss and tinnitus he is experiencing was caused by 
lab tests conducted by the veteran at Fort Detrick during 
active service. 

VA outpatient treatment records dated from June 2005 to 
January 2007 reflect continued findings of tinnitus, 
decreased bilateral hearing, and a history of vertigo. 

On VA audiological evaluation in February 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
65
LEFT
40
40
55
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
It was noted that the veteran had bilateral mild to 
moderately severe high frequency sensorineural hearing loss.  
The VA examiner indicated that she reviewed the veteran's 
medical record and provided a detailed medical history 
relating to the veteran's claimed audio disorder.  It was 
noted that the veteran's in-service noise exposure consisted 
of a four to six month project that required him to use high 
frequency noise to vibrate particles while wearing hearing 
protection as well as rifle target practice every three to 
four months.  The veteran further detailed that he had no 
occupational noise exposure post-service as an industrial 
engineer but had some periodic recreational noise exposure 
while hunting a couple of times a season.  The veteran also 
reported experiencing constant, bilateral tinnitus that began 
30 to 40 years ago.  The examiner indicated that she could 
not resolve the veteran's claims without resorting to mere 
speculation.  It was further noted that without knowing the 
intensity of the devices that veteran operated during active 
service, she would only be speculating on whether events 
during service did or did not cause hearing loss.  Regarding 
the veteran's reported tinnitus, the examiner again indicated 
that without knowing the type and intensity of the equipment 
used during service, she could not state that it could result 
in tinnitus. 

In a report of a February 2007 VA ear disease examination, a 
VA physician noted that he had reviewed the veteran's claims 
file and noted a reported history of vertigo and dizziness 
that began in 1957.  The veteran indicated that he had been 
exposed to overhead cranes as an industrial engineer for 26 
years post-service as well as had exposure to machinery noise 
during his employment in the furniture industry.  The veteran 
noted additional recreational noise exposure with his duties 
as a handyman while using a drill and skill saw occasionally.  
The physician diagnosed impacted cerumen in bilateral ears 
and noted that the problem did not affect the veteran's usual 
daily activities.

Audiological findings of record clearly show that the veteran 
has current hearing loss disability for VA purposes, as 
defined by 38 C.F.R. § 3.385.  Further, the medical evidence 
documents the veteran's continued complaints of tinnitus; 
given the nature of the disability, the veteran is competent 
to assert the existence of such disability-specifically, 
ringing in the ears-on the basis of his assertions, alone.  
See, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (citing 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  Hence, the 
only questions remaining for resolution are whether there is 
a medically sound basis for attributing the current veteran's 
bilateral hearing loss disability to service, and whether the 
evidence establishes a medical relationship between current 
tinnitus and military service.

As noted above, the veteran asserts that he experienced 
significant in-service noise exposure during active service; 
he indicated that, during the last 4-6 months of service, he 
worked on a project that required him to vibrate particles.  
During the February 2007 audiological evaluation, the veteran 
also has asserted that he had a post-service physical for 
civilian job that indicated hearing loss.  Further, his 
representative has pointed out the veteran's allegations that 
he suffered from hearing loss at separation from service; 
that he had a 20-year history of hearing loss (as reported in 
1994); and that there is no indication of intercurrent 
exposure to "nose" [sic] trauma.  See June 2007 Written 
Brief Presentation.  However, none of these assertions 
provides a basis for allowance of the claim.

As with other injuries, the veteran is competent to report 
noise exposure during active service.  See, e.g., Grottveit 
v. Brown, 8 Vet. App. 91, 93 (1993).  However, it is the 
Board's responsibility to assess the credibility and 
probative value of evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Even in the absence of service records, 
the Board is not obligated to accept the veteran's naked 
assertions as credible.  See Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992).  This is particularly so, where, as here, 
there simply is no objective support for a finding of in-
service significant noise exposure, as the veteran now 
appears to suggest (even though, on examination, he admitted 
that he did not know the intensity of the noise and that he 
wore ear protection), nor is there any evidence to document 
any hearing loss for many years after service.

The Board notes that veteran has identified, but not provided 
any statements from, former service comrades whom he 
indicated may be able to corroborate his assertions in this 
regard, nor has he clearly identified or submitted any 
employment records to support his allegations of when his 
hearting loss was first shown-despite being notified and 
afforded opportunity to submit such evidence in support of 
his claim.  Indeed, the fact the first documented evidence of 
hearing loss and tinnitus was in May 1994, more than 30 years 
after the veteran's discharge from service, tends to cast 
doubt on the credibility of the veteran's representations 
that hearing loss was present at service discharge and noted 
during an employment physical post-service (presumably, 
shortly thereafter).  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

Finally, the Board notes that there is no competent and 
persuasive evidence of a nexus between the veteran's current 
bilateral hearing loss or tinnitus and his active service.  

While the veteran submitted Dr. I.'s August 2003 statement in 
support of the claim, the doctor did not actually provide a 
medical opinion as to the relationship, if any, between the 
veteran's current bilateral hearing loss or tinnitus and his 
active service; rather, it is clear that the doctor simply 
reiterated the veteran's assertions concerning a medical 
relationship between his claimed disabilities and his active 
service.  As such, Dr. B.'s "statement" does not constitute 
a medical opinion in support of the claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (a transcription of a lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical 
professional.)  

The Board further finds that, although an opinion, the 
November 2002 statement provided by Dr. B. also provides no 
persuasive support for either claim.  Not only is the 
November 2002 opinion clearly speculative in nature, but Dr. 
B. did not provide a stated rationale for the opinion, to 
include identification of the evidence relied upon in 
reaching the conclusion expressed.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The probative value of 
this opinion is further diminished by the fact that the 
conclusion is not supported by any medical rationale.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  Significantly, Dr. B. did not 
indicate that he had reviewed any of the veteran's records in 
rendering his opinion. 

By comparison, the Board notes that the February 2007 VA 
examiner that attempted to provide an etiology opinion did so 
only after thoroughly reviewing the veteran's claims file and 
all records contained therein, and interview with, and 
evaluation of, the veteran.  Based on such review, the VA 
examiner expressed that she could not provide an opinion 
relating the veteran's hearing loss and tinnitus to the 
claimed in-service noise exposure service without resort to 
mere speculation.  The examiner clearly considered the 
veteran's assertions, but noted that, without knowing the 
intensity of the devices used to complete the project-which 
the veteran himself indicated that he did not know-she would 
only be speculating in rendering a nexus opinion.  As such, 
the examiner's comments clearly are not supportive of the 
claim and were written in terms which effectively preclude 
the application of the benefit-of-the doubt doctrine.  See 38 
C.F.R. § 3.102 (specifying that reasonable doubt means a 
substantial doubt and within the range of possibility as 
distinguished from pure speculation or remote possibility).  
Interestingly, the Board also notes, while the veteran's 
representative has asserted that the veteran had no 
intercurrent noise exposure, the history of post-service 
noise occupational and recreational noise exposure-to 
include exposure to overhead cranes as an industrial engineer 
for 26 years post-service; exposure to machinery noise during 
his employment in the furniture industry; and noise exposure 
with his duties as a handyman while using a drill and skill 
saw occasionally-is well documented in the report of the 
February 2007 medical examination.

Hence, the Board finds that the competent evidence simply 
does not support either claim for service connection.  

In connection with the claims, the Board also has considered 
the assertions the veteran and his family members have 
advanced on appeal.  To whatever extent these assertions are 
being offered to establish a medical relationship between 
alleged in-service noise exposure and current bilateral 
hearing loss and tinnitus, the Board notes that such 
assertions, however sincere, simply do not constitute 
persuasive evidence in support of the claims.  These claims 
turn on the medical matter of etiology-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, the veteran and the individuals 
offering statements on his behalf simply are not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Further, as none of these 
individuals has first hand knowledge of the veteran's in-
service experiences, the lay statements do not otherwise 
provide support for the veteran's claim.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for tinnitus must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent and persuasive evidence supports either 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


